PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/976,543
Filing Date: 21 Dec 2015
Appellant(s): Nguyen et al.



__________________
Karen M Whitney, Reg. #52355
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 February 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	With respect to claims 1, 3, and 7 Appellant argues that the device of Harrison does not meet the limitation that the fluidic coating covers substantially all of the length tubular shaft in the unrolled configuration. While Examiner agrees that the art of Harrison does not directly disclose this feature with respect to the length of the condom, the device of Harrison and method of manufacture of Harrison disclose characteristics of the outer lubricant, specifically the low viscosity, which would allow for migration of the lubricant to cover the outer surface thereof (Harrison [0022]). Thus the device of Harrison with the method of manufacture of Harrison is capable of resulting in a condom having a lubricant covering substantially all of the tubular shaft in the unrolled configuration. While Harrison is capable of the resulting lubricated outer surface, Potter specifically details that lubricants of a low viscosity allow for migration of the lubricant in an unrolled state along the length of the condom further resulting in the outer surface of the condom as substantially covered (Harrison [0022])(Potter [0003]). The lower viscosity level details by Potter (350cSt- which is about 350 cps) would have been advantageous to the system of Harrison (lubricant viscosity of 500-20,000 cps) as the lower viscosity level results in a more fully covered condom which improves comfort during intercourse and reduces the risk of condom failure (Potter [0003], [0004]).
In response to Appellant’s argument that Potter is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both systems detail a condom with a lubricant coating that is applied in a rolled state and migrates to cover the condom outer surface (Potter [0003])(Harrison [0022]). Appellant’s arguments that the art of Harrison teaches two lubricants and Potter teaches a single lubricant are unpersuasive as the 
In response to applicant's argument in claim 6 that Wray is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Harrison and Wray detail lubricant applied to a rolled condom that is migrated to cover the outer surface of the condom (Wray [0007])(Harrison [0022]), thus Wray is analogous art. Appellant’s arguments that Wray teaches a different type of lubricant thus the combination is an error is not found persuasive. The art of Harrison teaches that different types of lubricants (water based, silicone based, mineral oils) such as the one found in Wray are known alternatives with reasonable expectation of success as each is capable of effective employment (Harrison [0021]), and the lubricant of Harrison is not changed, instead the amount of lubricant applied is changed. The amount of lubricant detailed in Wray ensures there is enough lubricant to substantially coat the condom surface (Wray [0007]) thus preventing potential condom failure (Wary [0003]) thus would be an obvious modification to Harrison with reasonable motivation.
Claim 19 arguments have been responded to in the arguments regarding Claims 1, 3, and 7 above.  
Claim 16-18 and 20 arguments regarding analogous art of Harrison, Potter, and Wray have been responded to in the arguments regarding Claims 1, 3, 6, and 7 above. Appellant further argues that Wray does not teach a rolled configuration having at least 15 rolls over which the coating is migrated, Examiner 
Claim 22 arguments have been responded to in the arguments regarding Claim 16-18 and 20 above. While Wray teaches 15 rolls of the condom, the claimed 16 rolls are interpreted as a design choice. There is no detailed advantage in the instant application Specification for the claimed 16 rolls as compared to 15 in the prior art, and should 16 be desirable it is within reason that the combined device of Harrison/Wray/Potter could be optimized to this specific amount of rolls by one of ordinary skill in the art.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
Conferees:
/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786                                                                                                                                                                                                        
/QUANG D THANH/
Primary Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.